Montgomery, Judge.
In this case the Court feels constrained, by section 3183 of the Code, to reverse the judgment of the Court below, and therefore renders the following judgment: Where, in acrim*478inal case, the Court charges the jury, “ it is my opinion that you can infer from Grant’s [the defendant’s] admission, that the pistol which he shot had a ball in it, inasmuch as he undertook to point out the place where the ball struck, whether that was the place or not,” this Court is required by Revised Code, section 3183, to grant a new trial.
Judgment reversed.